614 F.2d 623
103 L.R.R.M. (BNA) 2695, 104 L.R.R.M. (BNA) 2069,88 Lab.Cas.  P 11,837
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.NATIONAL GARMENT COMPANY, Respondent.
No. 79-1570.
United States Court of Appeals,Eighth Circuit.
Submitted Feb. 13, 1980.Decided Feb. 20, 1980.As Modified on Denial of Rehearing April 14, 1980.

Elliott Moore, Deputy Associate Gen. Counsel, John S. Irving, Gen. Counsel, Marjorie S. Gofreed, Atty., John E. Higgins, Jr., Deputy Gen. Counsel, N. L. R. B., Washington, D. C., for petitioner.
Alan L. Rolnick, Atlanta, Ga., and Chris Mitchell, Birmingham, Ala., for respondent.
Before GIBSON, Senior Circuit Judge, HEANEY and STEPHENSON, Circuit Judges.
PER CURIAM.


1
The National Labor Relations Board petitions this Court for enforcement of its order issued against the respondent National Garment Company.


2
After a careful examination of the record, we are convinced that substantial evidence on the record as a whole supports the Board's finding that respondent violated Section 8(a)(1) of the National Labor Relations Act, 29 U.S.C. § 158(a)(1), by:(1) Interrogating its employees concerning protected activities, including their interest in and support for their union.


3
(2) Soliciting employees to engage in surveillance of the union meetings of respondent's employees.


4
We are also convinced that the National Garment Company violated Section 8(a)(3) of the Act by discharging John Blackwell because of his union activities.


5
We do not believe that substantial evidence on the record as a whole supports the Board's finding that the respondent:


6
(1) Conferred benefits upon its employees by repairing an air conditioner and installing a new air conditioner at the Fayette facility to influence the employees' selection of a bargaining representative.


7
(2) Conferred benefits upon its employees by increasing their holiday pay to influence their selection of a bargaining representative.


8
We, therefore, enforce the Board's order except as it relates to the charges regarding the air conditioning system and holiday pay.


9
Enforced as modified.  Costs to be taxed to respondent.